NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            17-SEP-2020
                                            08:49 AM

                         NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                       OF THE STATE OF HAWAI#I


                       IN THE INTEREST OF SM


        APPEAL FROM THE FAMILY COURT OF THE FIRST CIRCUIT
                       (FC-S NO. 19-00051)


               ORDER GRANTING MOTION TO DISMISS APPEAL
        (By:    Ginoza, Chief Judge, Chan and Hiraoka, JJ.)
          Upon consideration of Mother-Appellant LM's
September 9, 2020 Motion to Dismiss Appeal, the papers in
support, and the record,
          IT IS HEREBY ORDERED that the motion is granted and the
appeal is dismissed, under Hawai#i Rules of Appellate Procedure
Rule 42(b).
          DATED:   Honolulu, Hawai#i, September 17, 2020.

                                    /s/ Lisa M. Ginoza
                                    Chief Judge

                                    /s/ Derrick H.M. Chan
                                    Associate Judge

                                    /s/ Keith K. Hiraoka
                                    Associate Judge